Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macciola US 2013/0182002.


Re claim 1 Macciola discloses A non-transitory computer-readable medium comprising instructions executable by a processor to (see paragraph 96): detect boundaries of a representation of a document page in a captured image (see paragraph 153 note that document edge points that corresponds to each  edge of  the page); model the boundries of the representation of the document page as nonlinear curves (see paragraph 159 note that a polynomial is fitted to the candidate points  ); use the nonlinear curves to transform pixels of the representation of the document page into pixels of a dewarped representation of the document page (see paragraph 217 and 222 note that the document is transformed into rectangle  via rectangularization  based on the sides defined by the polynomial); and output a dewarped image based on the dewarped representation of the document page. (see paragraph 217 and 222 note that the document is transformed into rectangle  via rectangularization  based on the sides defined by the polynomial)


Re claim 2 Macciola discloses wherein the instructions are further to obtain the nonlinear curves without reference to document content (see paragraphs 151-162 for example note that the boundary are detected  ).


Re claim 7 Macciola discloses  wherein the nonlinear curves include a polynomial curve for each of four liner outside boundaries of a rectangular document page (see paragraph 158 and 159 note that note that a line (first degree polynomial) or second degree polymonial is fit to each of the sides of the document see also paragraph 218 note that in this example each side may be represented by a second degree polynomial  see also figure 4 and 5 ).


Re claim 8 Macciola discloses A computing device comprising: a camera to obtain a captured image of a document (see paragraph 75 note that camera captures image of piece of paper); and a processor connected to the camera, the processor to (see paragraph 77 note that document is processed by processor ): detect boundaries of the document in the captured image image (see paragraph 153 note that document edge points that corresponds to each  edge of  the page); model the boundaries of the document as polynomial curves (see paragraph 159 note that a polynomial is fitted to the candidate points  ); transform the captured image into a dewarped image using the polynomial curves; and output the dewarped image(see paragraph 217 and 222 note that the document is transformed into rectangle  via rectangularization  based on the sides defined by the polynomial).

Re claim 9 Macciola discloses wherein the processor is further to detect line segments in the captured image (see paragraph 156 note that line segments are determined to determine good segments ).

Re claim 10 Macciola discloses wherein the processor is further to connect line segments into sets of line segments, wherein the sets of line segments represent candidates for the boundaries of the document (see paragraph 156 note that sets of  good edge points are determined by analyzing  line segments, see paragraph 158 159  candidate edge points which are used to find the boundaries  of the page using a second degree polynomial.


Re claim 11 Macciola discloses wherein the processor is further wherein the processor is further to connect line segments that have proximate endpoints. (see paragraph 156 note that sets of  adjacent  edge points act as end points to the various line segments  only those line segments considered good  are remained to model the edge  of the document ).

Re claim 12 Macciola discloses   wherein the processor is further to connect line segments that have a mutual angle within a predefined range (see 156  note that segments defined by edge points  which have a range that deviates from 180 degrees by less than 20 degrees or more are considered good edge points  )

Re claim 13 Macciola discloses wherein the processor is further to select sets of line segments that have proximate endpoints as representative of the boundaries of the document(see paragraph 156 note that sets of  adjacent  edge points act as end points to the various line segments  only those line segments considered good  are remained to model the edge of the document  )..

Re claim 14 discloses wherein the processor is further to use selected sets of line segments to model the polynomial curves. (see paragraph 156 note that sets of  good edge points are determined by analyzing  line segments, see paragraph 158 159  candidate edge points which are used to find the boundaries  of the page using a second degree polynomial.)

Claim(s) 1, 6 and 15   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu 2015/0347837.


Re claim 1 Wu discloses A non-transitory computer-readable medium comprising instructions executable by a processor to (see paragraph 119 ): detect boundaries of a representation of a document page in a captured image ( see paragraph 111 curved boundaries are determined also see paragraph 17 ); model the boundaries of the representation of the document page as nonlinear curves (see paragraph 111 note that the extracted borders are curved  and a curved coordinate system is created ); use the nonlinear curves to transform pixels of the representation of the document page into pixels of a dewarped representation of the document page (see paragraph 78 note that the curved coordinate net is used in part to dewarp the image ); and output a dewarped image based on the dewarped representation of the document page (see paragraph 50 also see paragraph 78 note processed image may be outputted).

Re claim 6 Wu discloses wherein the instructions are further to perform interpolation with the nonlinear curves to transform the pixels of the representation of the document page into the pixels of the dewarped representation of the document page (see paragraph 63 and 61 note correction of the document may include correcting perspective distortion using the bordars and includes linear interpolation after correcting for warping   ).


Re claim 15 Wu discloses A method comprising: detecting candidate boundaries of a document page in a captured image( see paragraph 111 curved boundaries are determined also see paragraph 17 ); modelling selected candidate boundaries of the document page as nonlinear curves see paragraph 111 note that the extracted borders are curved  and a curved coordinate system is created ); using the nonlinear curves to perform an interpolation to obtain pixels of a dewarped image of the document page from pixels of the captured image (see paragraph 78 note that the curved coordinate net is used in part to dewarp the image ) (see paragraph 63 and 61 note correction of the document may include correcting perspective distortion using the borders and includes linear interpolation after correcting for warping   ).; and outputting a dewarped image of the document page(see paragraph 50 also see paragraph 78 note processed image may be outputted)..


Allowable Subject Matter
Claim 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669